Exhibit 10.1

 

LOGO [g450935img1.jpg]   Note Modification Agreement

This agreement, dated as of December 7, 2012 (the “Agreement Date”), is by and
between Syntel, Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (together
with its successors and assigns, the “Bank”). The provisions of this agreement
are effective on the date that this agreement has been executed by all of the
signers and delivered to the Bank (the “Effective Date”).

WHEREAS, the Borrower executed a Line of Credit dated as of August 3, 2009 in
the original principal amount of Twenty Million and 00/100 Dollars
($20,000,000.00), (as same has been and is otherwise amended or modified from
time to time, the “Note”) as evidence of an extension of credit from the Bank to
the Borrower, which Note has at all times been, and is now, continuously and
without interruption outstanding in favor of the Bank; and,

WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;

NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1. ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the Recitals
stated above.

2. DEFINITIONS. Capitalized terms used in this agreement shall have the same
meanings as in the Note, unless otherwise defined in this agreement. As used
herein, “Domestic Subsidiary” means any direct or indirect subsidiary of the
Borrower that is incorporated or organized under the laws of the United States
of America, any State or other political subdivision thereof, or the District of
Columbia.

3. MODIFICATION OF NOTE.

3.1 Each reference in the Note to “August 31, 2013” is hereby replaced with
“December 31, 2013”.

3.2 Reference in the Note to “Twenty Million and 00/100 Dollars
($20,000,000.00)” is hereby replaced with “Fifty Million and 00/100 Dollars
($50,000,000.00)”.

3.3 Reference in the definition of “Applicable Margin” in the Note to “1.25%” is
hereby replaced with “1.50%”.

3.4 The following is added to the end of the paragraph entitled “Principal
Payments”: “In addition to all other payments hereunder, the Borrower shall
prepay this Note, and the credit facility pursuant hereto shall be permanently
reduced by, each the following: (a) 100% of the net cash proceeds of any sale or
other disposition of assets by the Borrower or any of its Domestic Subsidiaries
(except for the sale of inventory in the ordinary course of business and certain
other dispositions and other asset sales consented to by the Bank) and of
casualty and insurance proceeds (unless, if no default exists, such



--------------------------------------------------------------------------------

proceeds are used to rebuild or replace assets in certain circumstances to be
determined); (b) 100% of the net cash proceeds from the issuance of any debt
(other than debt permitted by the Related Documents); and (c) 50% of the net
cash proceeds from the issuance of any new equity by the Borrower.”

3.5 The Borrower agrees that the Note and all other Liabilities will be
guaranteed by all existing and future Domestic Subsidiaries (the “Guarantors”),
excluding Syntel Delaware so long as it is in a joint venture not wholly owned
by the Borrower, and the Borrower and the Guarantor shall grant a security
interest in all of the present and future assets of the Borrower and the
Guarantors. The Borrower agrees promptly to execute and deliver, and cause the
Guarantors promptly to execute and deliver, all agreements, instruments and
other documents requested by the Bank to implement to such guarantees and create
and perfect such security interests.

4. RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain a security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.

5. BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
to the Bank that each of the representations and warranties made in the Note and
the other Related Documents and each of the following representations and
warranties are and will remain, true and correct until the later of maturity or
the date on which all Liabilities evidenced by the Note are paid in full:

5.1 No default, event of default or event that would constitute a default or
event of default but for the giving of notice, the lapse of time or both, has
occurred and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.

5.2 No event has occurred which may in any one case or in the aggregate
materially and adversely affect the financial condition, properties, business,
affairs, prospects or operations of the Borrower or any guarantor or any
subsidiary of the Borrower.

5.3 The Borrower has no defenses or counterclaims, offsets or adverse claims,
demands or actions of any kind, personal or otherwise, that it could assert with
respect to the Note or any other Liabilities.

5.4 The execution, delivery and performance of this agreement are within its
powers and have been duly authorized by all necessary action, and this agreement
has been duly executed and delivered by it and constitutes a legal, valid and
binding obligation of it, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

5.5 The Note, as modified by this agreement, and the other Related Documents are
the legal, valid and binding obligations of the Borrower and the other parties,
enforceable against the Borrower and other parties in accordance with their
terms except as may be limited by bankruptcy, insolvency or other laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

5.6 The Borrower is validly existing under the laws of the State of its
formation or organization. The Borrower has the requisite power and authority to
execute and deliver this agreement and to perform the obligations described in
the Related Documents as modified herein. The execution

 

2



--------------------------------------------------------------------------------

and delivery of this agreement and the performance of the obligations described
in the Related Documents as modified herein have been duly authorized by all
requisite action by or on behalf of the Borrower. This agreement has been duly
executed and delivered by or on behalf of the Borrower.

6. BORROWER COVENANTS. The Borrower covenants with the Bank:

6.1 The Borrower shall execute, deliver and provide to the Bank such additional
agreements, documents and instruments as reasonably required by the Bank to
effectuate the intent of this agreement.

6.2 The Borrower fully, finally, and forever releases and discharges the Bank,
its successors and assigns and their respective directors, officers, employees,
agents and representatives (each a “Bank Party”) from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind of nature, in
law or equity, of the Borrower, whether now known or unknown to the Borrower,
(i) in respect of the loan evidenced by the Note and the Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Note or the Related Documents and (ii) arising from events
occurring prior to the date of this agreement.

6.3 To the extent not prohibited by applicable law, the Borrower shall pay to
the Bank:

6.3.1 All the internal and external costs and expenses incurred (or charged by
internal allocation) by the Bank in connection with this agreement (including,
without limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing and recording costs, expenses and fees).

7. EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be bound
by this agreement until (i) the Bank has executed this agreement, and (ii) the
Borrower has performed all of the obligations of the Borrower, and caused its
Domestic Subsidiaries to perform all of their obligations, under this agreement
and the other Related Documents to be performed contemporaneously with the
execution and delivery of this agreement.

8. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Note, as modified by this agreement, and the other Related Documents contain the
complete understanding and agreement of the Borrower and the Bank in respect of
any Liabilities evidenced by the Note and supersede all prior understandings,
and negotiations. If any one or more of the obligations of the Borrower under
this agreement or the Note, as modified by this agreement, is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining obligations of the Borrower shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
the Borrower under this agreement, the Note as modified by this agreement and
the other Related Documents in any other jurisdiction. No provision of the Note,
as modified by this agreement, or any other Related Documents may be changed,
discharged, supplemented, terminated or waived except in a writing signed by the
party against whom it is being enforced.

9. GOVERNING LAW AND VENUE. This agreement shall be governed by and construed in
accordance with the laws of the State of Michigan (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of
Michigan, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
Michigan is not a convenient forum or the proper venue for any such suit, action
or proceeding.

 

3



--------------------------------------------------------------------------------

This agreement binds the Borrower and its successors, and benefits the Bank, its
successors and assigns. The Borrower shall not, however, have the right to
assign the Borrower’s rights under this agreement or any interest therein,
without the prior written consent of the Bank.

10. COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement, and signatures sent by facsimile or other electronic imaging shall be
effective as originals.

11. NOT A NOVATION. This agreement is a modification only and not a novation. In
addition to all amounts hereafter due under the Note, as modified by this
agreement, and the other Related Documents, all accrued interest evidenced by
the Note being modified by this agreement and all accrued amounts due and
payable under the Related Documents shall continue to be due and payable until
paid. Except for the modification(s) set forth in this agreement, the Note, the
other Related Documents and all the terms and conditions thereof, shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This agreement is to be considered an allonge to the Note
and attached to the Note and made a part thereof. This agreement shall not
release or affect the liability of any guarantor, surety or endorser of the Note
or release any owner of collateral securing the Note. The validity, priority and
enforceability of the Note shall not be impaired hereby. References to the
Related Documents and to other agreements shall not affect or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on the Note when due. The Bank reserves all rights against all parties
to the Note and the other Related Documents. This agreement is a Related
Document.

 

4



--------------------------------------------------------------------------------

Borrower: SYNTEL, INC. By:  

/s/ Daniel M. Moore

Name:   Daniel M. Moore Title:   Chief Administrative Officer

Date Signed:  

12/7/12

BANK’S ACCEPTANCE

The foregoing agreement is herby agreed to and acknowledged.

 

Bank: JPMORGAN CHASE BANK, N.A. By:  

/s/ Jeffrey D. Collier

Name:   Jeffrey D. Collier Title:   Senior Banker

Date Signed:  

12/7/12

 

5